GRAVES, J.
(concurring). — I concur in the result of the opinion by Walker, J., and in much that he has said therein. My views, perhaps, go further than do his. [Vide dissenting opinion in Deardorff v. C. B. & Q. Ry. Co., 172 S. W. l. c. 336.] The intent of the shipper governs the character of the shipment (as to whether interstate or intrastate) but when that intent has been clearly evinced by a written contract of carriage to which both parties have subscribed, the railroad company, for the purpose of getting a higher rate of carriage, is estopped by the terms of its written contract from saying that the intention was for an interstate shipment, if the contract was one for an intrastate shipment. Where the contract is for an intrastate shipment, the intent must be gathered from the instrument. I am aware that there are cases seemingly to the contrary, but I cannot bring my judgment around to the idea that the intent of the parties as to the character of a given shipment can or should be determined otherwise than by their solemn written agreement as to the carriage. I therefore concur with the result reached, and such portions of the opinion as do not conflict with these views.